Citation Nr: 1517621	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  09-36 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess 10 percent for degenerative disc disease of the lumbar spine and disc protrusion at L5-S1 (previously assessed as mechanical low back pain) (low back disability) prior to June 12, 2012, excluding the period during which a total rating for convalescence was in effect.

2.  Entitlement to a rating in excess 40 percent for degenerative disc disease of the lumbar spine and disc protrusion at L5-S1 (previously assessed as mechanical low back pain) (low back disability).

3.  Entitlement to an extraschedular rating for lumbar spine and disc protrusion at L5-S1 (previously assessed as mechanical low back pain) (low back disability) prior to August 28, 2008.

4.  Entitlement to a total rating for compensation on the basis of individual unemployability due to service-connected disabilities (TDIU), to include on an extraschedular basis, prior to August 28, 2008.

5.  Entitlement to a total rating for compensation on the basis of individual unemployability due to service-connected disabilities (TDIU) since August 28, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to May 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which continued a 10 percent rating for his low back disability.

In a December 2012 rating decision, the RO granted a temporary evaluation of 100 percent effective September 17, 2009 based on surgical or other treatment necessitating convalescence and determined that the 10 percent evaluation would resume on January 1, 2010.  In the same rating decision, the RO increased the Veteran's rating for his low back disability from 10 percent to 40 percent effective June 12, 2012.  

The Veteran reported that he was unable to work due to his low back condition.  Therefore, the Board finds that the record has raised a claim for a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).
The record reflects that in his September 2009 VA Form 9, the Veteran had requested a Board hearing in conjunction with his appeal.  However, the Veteran withdrew his hearing request via correspondence received on August 14, 2014.  His request for a hearing before the Board is accordingly deemed to be effectively withdrawn.  See 38 C.F.R. § 20.702(e) (2014).

The issues of entitlement to an extraschedular rating for low back disability prior to August 28, 2008 and entitlement to TDIU, to include on an extraschdular basis, prior to August 28, 2008 are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, given his pain and corresponding functional impairment, including during flare-ups, the Veteran's low back disability results in disability analogous to forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, prior to June 12, 2012, excluding the period during which a total rating for convalescence was in effect.

2.  Throughout the appeal period, even considering the Veteran's pain and corresponding functional impairment, including during flare-ups, the preponderance of the evidence shows that his low back disability is not productive of unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes of intervertebral disc syndrome having a total duration of at least 6 weeks during the past 12 months.

3.  Since April 23, 2007, the Veteran's low back disability has been productive of neurologic impairment of the right lower extremity that results in meralgia paresthetica of the right extremity (neuropathy of the right lateral femoral cutaneous nerve). 

4.  Since April 23, 2007, the veteran's low back disability has been productive of neurologic impairment of the left lower extremity that results in disability analogous to mild incomplete paralysis of the sciatic nerve.

5.  Since August 28, 2008, it is reasonably shown that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Effective April 23, 2007, the criteria for a 20 percent evaluation, and no more, for low back disability, excluding the period during which a total rating for convalescence was in effect, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2014).

2.  The criteria for a disability rating in excess of 40 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Code (DC) 5237 (2014).

3.  Since April 23, 2007, the criteria for a separate 10 percent evaluation for neurologic impairment of the right lower extremity that results in meralgia paresthetica (neuropathy of the right lateral femoral cutaneous nerve) have been met.  38 U.S.C.A. §§ 1155, 1159, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.957, 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 4.124, 4.124a; Diagnostic Code 8526 (2014). 

4.  Since April 23, 2007, the criteria for a separate 10 percent evaluation for left-sided mild incomplete paralysis of the sciatic nerve have been met.  38 U.S.C.A. §§ 1155, 1159, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.957, 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 4.124, 4.124a; Diagnostic Code 8520 (2014).
5.  Since August 28, 2008, the criteria for a grant of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

The notice requirements were accomplished in the May 2007 letter that was provided before the July 2008 adjudication of the claim.  The letter notified the Veteran of the information and evidence needed to substantiate his increased rating claim and the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F. 3d 1311 (Fed. Cir. 2007).  Additionally, on April 22, 2013, the Veteran with provided appropriate notice consistent with the Veterans Claims Assistance Act of 2000 (VCAA) on the issue of entitlement to a TDIU due to service-connected disabilities.  Accordingly, the Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed and that all evidence necessary for resolution of the issues has been obtained.  The Veteran's service treatment records, VA treatment records, VA examination reports, and records from the Social Security Administration (SSA) have been obtained.  VA provided the Veteran with examinations of the thoracolumbar spine May 2007, July 2008, and June 2012.  The Board finds that these examinations were adequate because the examiner discussed the Veteran's medical history, described his symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  A VA medical opinion will be considered adequate if it (1) is based upon consideration of the Veteran's prior medical history, (2) describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one,'" Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)), and (3) "supports its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Furthermore, the Veteran was scheduled for an additional VA examination in May 2013, for which he did not appear.  In a January 2014 statement, the Veteran stated he did not attend the VA examination because his back hurt too much to travel and indicated that he did not want an additional examination to be scheduled.  Further, the Veteran does not report, nor does the evidence of record show, unfavorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire spine, or intervertebral disc syndrome based on incapacitating episodes with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Accordingly, a new VA examination is not warranted and the Veteran will be rated based on the evidence of record. 

The Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.





II.  Increased Rating Claim

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

On evaluating the condition of a service-connected disability, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, then 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, if any symptoms cannot be distinguished as between service-connected and nonservice-connected symptomatology, the Board will consider both as service-connected disability.  Id.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  
Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

If a Veteran appeals a rating decision seeking an increased rating for a disability for which service connection has already been established, such as here, then the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  More recently the Court has held that even in a claim for an increase in the level of an already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus in deciding this claim, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record. 

VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2014). 

The Veteran's statements describing the symptoms of his service-connected disability are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2014).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

Under VA's Rating Schedule, disabilities of the spine, are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2014).

Under the General Rating Formula, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating; unfavorable ankylosis of the entire spine warrants a 100 percent evaluation.  Id.

The notes listed below apply to the General Rating Formula for Diseases and Injuries of the Spine: Note (1) Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.
Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  

For purposes of evaluation under Diagnostic Code 5243 (Intervertebral Disc Syndrome), an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2014).

If intervertebral disc syndrome is presented in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes, or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2).
The Veteran seeks a higher rating for his low back disability, which is currently rated 10 percent disabling prior to June 12, 2012, and 40 percent disabling since June 12, 2012, excluding the period during which a total rating for convalescence was in effect.  There is a separate rating in effect for meralgia paresthetica (neuropathy of the right lateral femoral cutaneous nerve) associated with the low back disability.  There are no separate disability ratings in effect for any other associated neurologic impairment.  Consideration of associated objective neurologic abnormalities is inherent in the evaluation of the claim on appeal.  See Note (1) following 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  As part of the current appeal the Board has considered any separately evaluated objective neurologic abnormalities associated with the low back disability.  

(i)  Prior to June 12, 2012

At his May 2007 VA examination, the Veteran reported severe, constant low back pain, stiffness, and periodic numbness of his right thigh.  He reported severe flare-ups every three to four months for duration of one to two weeks.  During flare-ups, the Veteran reported severe difficulty getting up and ambulating and spending most of the day in bed.  The examination showed no ankle jerk and hypoactive knee jerk.  The examiner noted there was no ankylosis.  

At his July 2008 VA examination, the examiner noted that the Veteran had received intermittent treatment with analgesics for back pain over the years.  The Veteran reported pain in the low back was present daily and constantly and right leg numbness intermittent when standing for greater than five minutes.  The Veteran reported five flare-ups per year which lasted two to three weeks.  The flare-ups involved sharp pain which was worse than usual.  During flare-ups, the Veteran required assistance with bathing, driving, getting in and out of bed, and getting in and out of a chair.  On examination, flexion was 80 degrees, extension was 25 degrees, right lateral flexion was 20 degrees, left lateral flexion was 25 degrees, right lateral rotation was 20 degrees, and left lateral rotation was 20 degrees.  There were no additional limitations following repetitive range of motion.  VA treatment records are consistent with these findings.

In June 2010 records from the Social Security Administration (SSA), the Veteran reported that he avoided driving because of numbness in his legs.  He also reported that sometimes he needed help dressing, bathing, and shaving.  In July 2010 records from the SSA, the Veteran reported constant pain radiating down his right leg to his thigh anteriorly.  He also reported paresthesias on the right down to his calf, which was intermittent and occurred when he stood or walked.  He used a cane all the time and took oxycodone once or two times a week and hydrocodone on a regular basis up to several times per day to ease the pain.  A July 2010 examination in the SSA records showed a decrease in lumbar spine flexion to 10 degrees.  However, the examiner reported that he did not believe the Veteran gave full effort on this as he did not want to do certain tests because he knew it would cause pain and refused certain movements.

These findings of pain and impairment during flare-ups, warrant a 20 percent rating as of the date of the Veteran's claim, April 23, 2007.  The criteria for a higher rating prior to June 12, 2012 are not met.  The evidence does not show forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  There is also no evidence of unfavorable ankylosis of the thoracolumbar spine or the entire spine.  Further, the range of motion findings are inconsistent with ankylosis and the Veteran has not contended otherwise.  While the Veteran has reported severe flare ups, difficulty getting up and ambulating and, at times, spending most of the day in bed and needing help with dressing, bathing, and shaving, the evidence does not show that bed rest was prescribed by a physician for incapacitating episodes during the appeal period.  Thus, the Board finds that the Veteran's lumbar spine disability warrants a 20 percent rating effective April 23, 2007.  

(ii)  Since June 12, 2012

The RO increased the Veteran's disability rating for his low back disability to 40 percent effective June 12, 2012.  After a careful review of the record, the Board finds that the Veteran's low back disability warrants no more than a 40 percent rating.  

At the June 2012 VA examination, the Veteran did not report flare ups that impact the function of his thoracolumbar spine.  Upon examination, forward flexion was 10 degrees, extension was 5 degrees, right lateral flexion was 10 degrees, left lateral flexion was 10 degrees, right lateral rotation was 0 degrees, and left lateral rotation was 0 degrees.  The Veteran was unable to perform repetitive-use testing with three repetitions because he was in too much pain.  The examiner noted that the Veteran did not have intervertebral disc syndrome.

In June 2012, the Veteran submitted statements reporting severe back pain.  These statements were corroborated by a June 2012 buddy statement from F.R. and a July 2012 buddy statement from A.J.  VA treatment records also showed continued complaints of low back pain through September 2013.

After review of the competent medical evidence regarding the Veteran's low back disability, a rating in excess of 40 percent is not warranted based on range of motion because the evidence on file does not show symptoms productive unfavorable ankylosis of the entire thoracolumbar spine so as to warrant a 50 percent disability rating.  The evidence also does not show intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months as to warrant a 60 percent disability evaluation.  While the Veteran has reported severe flare ups, severe difficulty getting up and ambulating and, at times, spending most of the day in bed and needing help with dressing, bathing, and shaving, the evidence does not show that bed rest was prescribed by a physician for incapacitating episodes during the appeal period.  Further, the June 2012 VA examiner noted that the Veteran did not have intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine; Hart v. Mansfield, 21 Vet. App. 505 (2007).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

(iii)  Separate Evaluations for Neurological Impairment

Considering the orthopedic manifestations of a lumbar spine disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code. 

The Veteran's service-connected neurologic impairment of the right lower extremity is currently rated under 38 C.F.R. § 4.124a, DC 8526, effective May 20, 2011.  Under this Code section, a 10 percent rating is assigned for mild, incomplete paralysis of the anterior crural nerve (femoral).  A 20 percent rating is assigned for moderate incomplete paralysis; 30 percent for severe incomplete paralysis; and a 40 percent maximum rating is assigned for complete paralysis of the quadriceps extensor muscles.  38 C.F.R. § 4.124a.

At his May 2007 VA examination, the Veteran reported periodic numbness of his right thigh.  At the June 2012 VA examination, the sensory examination showed sensation to light touch was absent on the right upper anterior thigh, but all other sensation was normal.  The examiner noted no radiculopathy and no other neurological abnormalities.  The Veteran was diagnosed with meralgia paresthetica which is due to entrapment of the right lateral femoral cutaneous nerve at the site of the inguinal ligament.  Consequently, the Board finds that a 10 percent evaluation is warranted neurologic impairment of right lower extremity effective April 23, 2007.

A rating is not currently assigned for neurological impairment of left lower extremity.  With respect to the Veteran's low back sciatic radiculopathy, under Diagnostic Code 8520, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation requires moderate incomplete paralysis of the sciatic nerve; a 40 percent evaluation requires moderately severe incomplete paralysis; a 60 percent evaluation requires severe incomplete paralysis with marked muscular atrophy; an 80 percent evaluation requires complete paralysis of the sciatic nerve.  

The Board notes that in rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

The Veteran has reported numbness and pain in his left leg.  Records from the Social Security Administration from June and July 2010 show that the Veteran reported that he avoided driving because of numbness in his legs.  In June 2012, the Veteran submitted lay statements from F.R., who lived with the Veteran from March 2007 to May 2010, and confirmed that the Veteran could not stand for more than a few minutes before his legs would go numb and he would need to sit down.  

Consequently, the Board finds that a separate 10 percent evaluation is warranted neurologic impairment of the left lower extremity that results in disability analogous to mild incomplete paralysis of the sciatic nerve effective April 23, 2007.  

However, a rating higher than 10 percent is not warranted for neurologic impairment of the left or right lower extremity throughout the appeal period as there is no evidence that the Veteran's neurological symptoms are moderate, moderately severe, or severe in degree, nor does the Veteran have complete paralysis of the sciatic or anterior crural nerve.  See 38 C.F.R. § 4.124a.  The June 2012 VA examination showed that the Veteran's sensation to light touch is absent in the upper anterior thigh; however, when the involvement is wholly sensory, the rating should be mild.  Additionally, the examiner determined that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.

Further, no other neurologic abnormalities have been associated with the Veteran's low back disorder (other than of the right and left lower extremities), so additional ratings are not warranted.
III.  TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19. 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

Considering the Veteran's increased disability ratings implemented in this Board decision, the Veteran's service-connected disabilities consist of the following: myocardial infarction/ coronary artery disease associated with hypertension rated 10 percent disabling from April 23, 2007 and 60 percent disabling from August 28, 2008; degenerative disc disease of the lumbar spine and disc protrusion at L5-S1 (previously assessed as mechanical low back pain) rated 10 percent from June 5, 1995, 20 percent from April 23, 2007, 100 percent for convalescence from September 17, 2009, 20 percent from January 1, 2010, and 40 percent from June 12, 2012; mild peripheral vascular occlusive disease of the right lower extremity associated with hypertension rated 20 percent disabling from May 30, 2007; hypertension rated 10 percent disabling from June 5, 1995; residuals of duodenal ulcer with mild chronic laryngopharyngitis due to gastroesophageal reflux rated 0 percent from June 5, 1995 and 10 percent from April 23, 2007; meralgia paresthetica (neuropathy of the right lateral femoral cutaneous nerve) associate with degenerative disc disease of the lumbar spine and disc protrusion at L5-S1 (previously assessed as mechanical low back pain) rated 10 percent from April 23, 2007; chronic prostatititis rated 0 percent from June 5, 1995; and mild incomplete paralysis of the sciatic nerve of the left lower extremity rated 10 percent disabling from April 23, 2007.  The Veteran's combined evaluation for compensation is 80 percent from August 28, 2008, excluding periods of time in which the Veteran was awarded 100 percent for convalescence.  Thus, the Veteran met the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a) from August 28, 2008.  

The record reflects that the Veteran previous work experience, including work as a bus driver, mail clerk, and service writer, involved either sitting or standing for prolonged periods of time or lifting and carrying boxes of mail and supplies.  The record reflects that the Veteran has not been able to work since at least 2007.

At his May 2009 VA examination for his heart, the examiner opined that, in regard to the Veteran's myocardial infarction/ coronary artery disease, the Veteran would be limited to desk work due to the fact that prolonged standing and walking increase his chest pain.   The examiner did not assess the Veteran's low back condition, but opined that most physical limitations would be related to his spine condition. 
At his June 2012 VA examination of his spine, the examiner opined that the Veteran's thoracolumbar spine condition impacts his ability to work and noted that he retired from being a school bus driver due to his back pain.

Records from the Social Security Administration show that a July 2010 examiner opined that the Veteran should not do any commercial driving.  

The Veteran submitted statements in June 2012 reporting that he is in a lot of pain when he walks, that he takes hydrocodone daily, and that he is unable to drive and he needs help bathing and dressing.  He reported using a cane to walk or a wheelchair.

The Veteran also submitted lay statements from people who have cared for him, F.R. and A.J.  F.R. reported that he lived with the Veteran from March 2007 to May 2010.  He reported that he often assisted him getting out of a chair and the bathtub, and standing after a night's sleep.  He reported that he always used a cane and took prescription pain medication daily.  He also reported that he always had to have someone drive him to his appointments at the VA hospital in Tucson and he could not stand for more than a few minutes before his legs would go numb and he would need to sit down.  A.J. reported that he helped take care of the Veteran from May 2010 to July 2012 by driving him to doctor's appointments, helping him in and out of his truck, pushing him in a wheelchair when needed, and helping him walk up stairs.  He reported cooking for him, and helping him get dressed on days when his back pain was severe.

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that determination of whether a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports that the combined effects of the Veteran's service-connected disabilities prevent him from securing or following substantially gainful employment.  In sum, the Board finds that the evidence shows that entitlement to a TDIU is warranted since August 28, 2008.

IV.  Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds, since August 28, 2008, that the rating criteria contemplate the discrete manifestations of the Veteran's low back disability, such as pain, functional impairment, and neurological impairment of the left and right lower extremities, manifestations that are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's low back disability.  Further, the record does not suggest, and the Veteran does not contend that referral for extraschedular consideration is warranted with regard to the combined effect of the Veteran's service-connected disabilities since August 28, 2008.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

Subject to the law and regulations governing payment of monetary benefits, a 20 percent rating for low back disability is granted prior to June 12, 2012, excluding the period during which a total rating for convalescence was in effect.

A rating in excess of 40 percent for low back disability is denied.

Subject to the law and regulations governing payment of monetary benefits, from April 23, 2007, a separate 10 percent rating for meralgia paresthetica of the right lower extremity (neuropathy of the right lateral femoral cutaneous nerve) associated with degenerative disc disease of the lumbar spine and disc protrusion at L5-S1 (previously assessed as mechanical low back pain), is granted. 

Subject to the law and regulations governing payment of monetary benefits, from April 23, 2007, a separate 10 percent rating for mild incomplete paralysis of the sciatic nerve of the left lower extremity, is granted.

Subject to the applicable laws and regulations governing the payment of monetary benefits, from August 28, 2008, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is granted.


REMAND

I.  Extraschedular TDIU prior to August 28, 2008

At the May 2007 VA examination, the Veteran reported that he was unable to work due to his lower back condition.  However, the Veteran did not meet the schedular criteria for TDIU prior to August 28, 2008.  See 38 C.F.R. § 4.16(a).  Because the Veteran's service-connected disabilities did not satisfy the schedular criteria set forth in 38 C.F.R. § 4.16(a) prior to August 28, 2008, this issue must be remanded.  In reaching this determination, the Board notes that in Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Court, citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director, Compensation Service for extraschedular consideration.  In this case, the RO did not submit this claim to the Director, Compensation Service for extraschedular consideration.

II.  Extraschedular consideration prior to August 28, 2008

Any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  

The Board notes that in exceptional circumstances, where the schedular evaluations are found to be inadequate, 38 C.F.R. § 3.321(b)(1) provides that a Veteran may be awarded a rating higher than that encompassed by the schedular criteria.  Under the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  If exceptional circumstances are found, the matter must be referred to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of assignment of an extraschedular evaluation.  See id.  Thus, in light of Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), the Board finds that the AOJ must refer the issue of whether the Veteran is entitled to an extraschedular rating for his low back disability alone, or whether he is entitled to an extraschedular rating with regard to the combined effect of his service-connected disabilities prior to August 28, 2008.

Finally, as the claims file is being returned, it should also be updated to include any outstanding and relevant VA treatment records.  38 U.S.C.A. § 5103A(c); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his low back disability and his ability to work due to his service-connected conditions prior to August 28, 2008.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his low back disability prior to August 28, 2008 that are not already of record.  The RO/ AOJ should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment.  Any negative response should be in writing and associated with the claims file.

3.  Thereafter, the RO must forward the case to the Director, Compensation Service, for consideration of the assignment of a total rating for compensation on the basis of individual unemployability due to service-connected disabilities (TDIU) under 38 C.F.R. § 4.16(b) prior to August 28, 2008.  The Director, Compensation Service, must also opine whether the Veteran is entitled to an extraschedular rating for his low back disability alone, or whether he is entitled to an extraschedular rating with regard to the combined effect of his service-connected disabilities prior to August 28, 2008. 

4.  Then readjudicate the appeal.  If any benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


